t c memo united_states tax_court yarbrough oldsmobile cadillac inc petitioner v commissioner of internal revenue respondent elvin p yarbrough petitioner v commissioner of internal revenue respondent docket nos filed date james d o'donnell and libero marinelli jr for petitioners francis c mucciolo for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners' federal income taxes and additions to tax as follows elvin p yarbrough additions to tax sec_6653 sec_6653 sec sec_6653 sec_6653 year deficiency b b b a b b dollar_figure dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure percent of interest due on portion of underpayment attributable to fraud yarbrough oldsmobile cadillac inc year deficiency dollar_figure big_number big_number additions to tax sec_6653 sec sec_6653 dollar_figure big_number big_number dollar_figure big_number big_number percent of interest due on portion of underpayment attributable to fraud unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the issues for decision in these consolidated cases are whether petitioner yarbrough oldsmobile cadillac inc yoc is entitled to certain claimed business_expense deductions disallowed by respondent whether petitioner elvin p yarbrough elvin is to be treated as having received constructive dividends from yoc and if so the amount of the constructive dividends whether prizes_and_awards that elvin received are to be treated as income to elvin and whether elvin and yoc are liable for the fraud and other additions to tax and if so which adjustments are attributable to fraud findings_of_fact some of the facts have been stipulated and are so found at the time the petitions were filed elvin resided in and yoc maintained its principal_place_of_business in st augustine florida in elvin formed yoc an oldsmobile cadillac and nissan automobile dealership from through elvin owned percent and herbert h swisher swisher owned percent of yoc's outstanding_stock elvin was president elvin's wife kelley yarbrough mrs yarbrough was vice president and swisher was secretary-treasurer of yoc elvin and swisher were apparently the only directors of yoc in swisher sold to elvin all of his yoc stock and elvin thereafter owned percent of the outstanding yoc stock swisher died on date during the relevant years elvin was in charge of day-to-day and overall operations of yoc swisher was merely a passive investor in yoc the yoc-elvin account there was maintained on yoc's books_and_records an asset account entitled accounts receivable-customers account this account was used generally to record amounts due from yoc's customers at elvin's direction a subaccount was established and maintained within account to record transfers of funds by yoc to or for the benefit of elvin this yoc subaccount is hereinafter referred to as the yoc-elvin account transfers of funds by yoc to elvin or for elvin's benefit were made at elvin's direction and they were recorded as debits or increases to the balance of the yoc-elvin account certain payments made by elvin to yoc and certain salary and other adjustments were recorded as credits or decreases to the balance of the yoc-elvin account on december of each of the years through there was reflected in the yoc-elvin account an outstanding debit balance as follows year debit balance dollar_figure big_number big_number big_number big_number the four schedules set forth below one schedule for each year reflect in detail the transfers of yoc's funds that occurred during and that benefited elvin personally and that were recorded in yoc's books as debits or increases to the yoc-elvin account the schedules also reflect payments elvin made to yoc on the yoc-elvin account and salary and other adjustments that were reflected as credits or decreases to the yoc-elvin account each of the four schedules also indicates the identity of the third party payees or recipients of yoc's funds or property where yoc's funds or property were transferred to third-parties on behalf of elvin the last column of each schedule describes where indicated in the record the nature of the transfers that provided a personal benefit to elvin and the nature of elvin's payments and of the other adjustments that were reflected as credits or decreases to the balance of the yoc-elvin account entries to the yoc-elvin account date debit or increase credit or decrease recipient of funds nature of transfer dollar_figure atlantic bank purchase of real_property for mrs yarbrough's interior decorating business elvin elvin yoc big_number big_number dollar_figure big_number big_number big_number big_number cash cash proceeds from yoc bank loan michael walrath --- elvin --- san sebastian marine purchase for elvin of floating restaurant yankee clipper purchase of wire wheels for elvin's cadillac aero sport --- clock realty inc purchase of elvin's condominium big_number yoc continued from prior page transfer ownership of floating restaurant into yoc's used car inventory entries to the yoc-elvin account continued debit or increase credit or decrease recipient of funds nature of transfer date dollar_figure dollar_figure big_number yoc yoc --- payment by elvin title abstract company purchase of elvin's coastal highway real_property big_number hardwick fences installation of fence at elvin's residence big_number yoc payment by elvin big_number construction company purchase of real_property total big_number dollar_figure yoc elvin big_number dollar_figure payment by elvin purchase of elvin's liquor license entries to the yoc-elvin account debit or increase credit or decrease recipient of funds nature of transfer date dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure dollar_figure yoc yoc yoc elvin elvin elvin yoc payment by elvin yoc bonus to elvin yoc bonus to elvin reduction in other debt elvin owed yoc --- --- credit of elvin's payroll check fitzgerald excavating payment to tear down a structure on elvin's coastal highway property elvin elvin yoc yoc --- --- credit of elvin's payroll check credit of elvin's payroll check entries to the yoc-elvin account date debit or increase credit or decrease recipient of funds nature of transfer dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number elvin --- north river development corp transfer of funds to elvin's 50-percent owned corporation dollar_figure big_number yoc yoc elvin transfer of funds from north river development corp to yoc credit of elvin's payroll check cash john simmons rental of condominium florida power light payment of elvin's utility bill john simmons rental of condominium elvin cash statewide paving payment of paving work elvin cash big_number big_number big_number yoc elvin ned mcquaig big_number none payment by elvin cash purchase for elvin of chrysler-plymouth dealership transfer debit to yarbrough chrysler-plymouth inc big_number none accrued interest for total dollar_figure big_number dollar_figure yoc payment by elvin -- includes interest accrued on date debit or increase credit or decrease recipient of funds nature of transfer entries to the yoc-elvin account florida power light payment of elvin's utility bill dollar_figure big_number big_number big_number big_number elvin elvin none none dollar_figure yoc cash cash to transfer debit from yarbrough chrysler-plymouth inc to the yoc- elvin account to transfer debit from customer to the yoc-elvin account payment by elvin from funds received on sale of state liquor license that elvin had purchased on big_number yoc payment by elvin big_number big_number big_number upchurch bailey upchurch p a_trust account purchase of real_property none none to reflect that correct amount of payment received on was only dollar_figure accrued interest for big_number yoc total dollar_figure dollar_figure elvin's payment of dollar_figure for interest accrued in and to reimburse yoc for payment of elvin's dollar_figure utility bill paid on during the years in issue elvin's purported liability to yoc on the debit balance of the yoc-elvin account was never reflected by any promissory notes to yoc or by any other loan documents elvin never provided yoc any collateral or security for nor was he required to make periodic_payments to yoc on the debit balance of the yoc-elvin account during through elvin did not list his purported liability on the debit balance of the yoc-elvin account as a liability on his financial statements that he prepared and submitted to banks in connection with personal loan applications on occasion from through yoc's controllers advised elvin that consistent with elvin's purported liability on the yoc-elvin account loan documents should be executed interest payments should be made and the outstanding debit balance in the account should be reduced yoc's controllers also advised elvin that yoc should not pay elvin's personal expenses with regard to interest during through yoc's accounting system generally automatically charged interest on debit balances in account subaccounts that had outstanding debit balances for more than days interest however during and and in prior years was not charged on the debit balance in the yoc-elvin account not until date after elvin became aware that he was under criminal tax investigation did elvin direct yoc's controller to calculate interest on the debit balance of the yoc-elvin account for and subsequent years at a specified market rate and to debit the interest so calculated to the yoc-elvin account the date dollar_figure transaction referred to in the above schedule for warrants further explanation on date elvin and charles r koons koons formed north river development corp nrdc as a florida corporation to open a new chrysler-plymouth dealership elvin and koons each owned percent of nrdc's outstanding_stock on date in order to provide funds for the purchase of real_property that was located one block from the yoc dealership and that would serve as the site of the new chrysler- plymouth dealership yoc transferred dollar_figure to an escrow account to provide one-half of the funds necessary for purchase of the real_property as a result of this transfer the outstanding debit balance in the yoc-elvin account was increased by dollar_figure no representative of nrdc nor elvin executed any loan documents or promissory notes in connection with this use of dollar_figure of yoc's funds to purchase the real_property the real_property that was purchased was titled in the name of nrdc in yoc's outside accounting firm reclassified on yoc's books the dollar_figure debit to the yoc-elvin account related to the above transaction as a debit to a new yoc account receivable reflecting a debt owed by nrdc to yoc it is not clear in the record who requested the accounting firm to make this change as a result of the above transaction elvin in as controlling shareholder of yoc effectively withdrew dollar_figure from yoc and as a 50-percent_shareholder of nrdc made a capital_contribution of that amount to nrdc to enable nrdc along with koons' matching_contribution of approximately dollar_figure to purchase the above-referred-to real_property on audit respondent determined that for each year in issue the yearend net increase over the prior year in the debit balance of the yoc-elvin account represented a constructive_dividend to elvin the net increases for and treated by respondent as constructive dividends to elvin limited by yoc's annual earnings_and_profits were dollar_figure dollar_figure dollar_figure and dollar_figure respectively the yacht capriole on or about date a used 60-foot motor yacht named the capriole was purchased from david m ponce ponce for dollar_figure in cash elvin created a false invoice reflecting that ponce traded in the capriole to yoc in exchange for a oldsmobile firenza with a stated_value of dollar_figure elvin using yoc's funds made a cash downpayment to ponce of dollar_figure and then applied to barnett bank of st john's county barnett bank for an dollar_figure loan nominally on behalf of yoc to provide the remaining funds for purchase of the yacht with regard to the dollar_figure loan application on date elvin signed a promissory note reflecting his capacity as yoc's president and as personal guarantor of the note on date barnett bank approved the dollar_figure loan application and issued a check for dollar_figure to yoc representing the net loan proceeds the loan proceeds were used to pay the remaining balance due to ponce for purchase of the capriole the capriole was used as collateral for the dollar_figure loan ponce understood that elvin not yoc was purchasing the capriole elvin located the capriole negotiated for its purchase created false documentation to make it appear as if yoc received the capriole in trade on the purchase of a new automobile and used the loan proceeds to make the purchase on the florida state sales_tax receipt regarding purchase of the capriole the purchase_price of the capriole was reported as only dollar_figure instead of the actual purchase_price of dollar_figure the record does not reflect whether yoc or elvin paid the sales_tax relating to the capriole on the registration and the title documents relating to the capriole elvin indicated that the capriole was owned by yoc but also that the capriole was to be used for pleasure on yoc's log and guest register elvin not yoc was indicated as owner of the capriole the capriole was listed on yoc's books_and_records as an asset included in yoc's used car inventory during and however at elvin's direction yoc's employees did not attempt to sell the capriole the log and guest register relating to the capriole do not reflect any business use of the capriole the capriole was used by elvin on numerous occasions to entertain personal friends elvin invited guests to take pleasure cruises aboard the capriole elvin and his guests used cocaine marijuana and alcohol during cruises aboard the capriole during and respectively yoc paid dollar_figure and dollar_figure in expenses for repairs restoration maintenance and operation of the capriole and yoc deducted these expenses as business_expenses for and yoc did not claim depreciation_deductions relating to the capriole in july of the capriole was traded to an unrelated party for real_property located in jackson county north carolina the stated sale price for the capriole was dollar_figure the real_property that was received in the exchange was treated by yoc as an asset of yoc the record does not reflect whether a gain_or_loss was realized on this sale nor whether yoc reported the sale on its corporate federal_income_tax return the parties have stipulated that for and the fair rental value for use of the capriole was dollar_figure per day on audit respondent determined that yoc held only nominal legal_title to the capriole and that elvin was the owner of the capriole respondent determined that for the dollar_figure provided by yoc for purchase of the capriole represented a constructive_dividend to elvin respondent also determined that the capriole was used by elvin solely for his personal benefit respondent disallowed all of the dollar_figure and dollar_figure for and that were claimed by yoc as business_expenses relating to the capriole and respondent determined that yoc's payment of these expenses represented constructive dividends to elvin the sea ray boat on date yoc transferred to elvin dollar_figure for purchase from one of yoc's employees of a used 22-foot sea ray boat sea ray boat the sea ray boat was purchased by elvin for elvin's personal_use the sea ray boat was listed on yoc's books_and_records as an asset and was included in yoc's used car inventory the sea ray boat was used by elvin elvin's son buddy and their friends for personal recreation a log was not maintained relating to use of the sea ray boat and the evidence in the record does not reflect any business use of the sea ray boat during yoc paid dollar_figure for maintenance repairs and operation of the sea ray boat for income_tax purposes yoc did not deduct this dollar_figure as a business_expense during and in addition to the above dollar_figure yoc paid and did claim business_expense deductions of dollar_figure dollar_figure and dollar_figure respectively relating to the sea ray boat for and yoc did not claim depreciation_deductions relating to the sea ray boat on audit respondent disallowed the expenses claimed by yoc for and relating to the sea ray boat in the respective amounts of dollar_figure dollar_figure and dollar_figure respondent also determined that these amounts represented constructive dividends to elvin and respondent determined that the dollar_figure paid in that was not claimed by yoc as a business_expense represented a constructive_dividend to elvin the motor home on date one of yoc's customers traded in a motor home on the purchase of a new automobile the motor home was then listed on yoc's books_and_records as an asset and was included in yoc's used car inventory at a cost of dollar_figure elvin used the motor home for his personal_use and he instructed yoc's sales staff not to sell the motor home it is not clear from the record whether yoc claimed depreciation_deductions relating to the motor home during and elvin for his personal_use and benefit had repairs and improvements made to the motor home at a cost of dollar_figure and dollar_figure respectively these repairs and improvements were paid for by yoc of the dollar_figure paid for improvements to the motor home in dollar_figure was paid to mrs yarbrough for improvements to the motor home by mrs yarbrough's interior decorating business occasionally the motor home was used in connection with yoc's business but the majority of the use of the motor home represented elvin's personal_use for example elvin used the motor home to travel to sylva north carolina to visit buddy and to travel to los angeles california to the summer olympics no log or other record indicating the nature and extent of the use of the motor home was maintained respondent disallowed the above expenses claimed by yoc for and relating to the motor home and respondent determined that these expenses represented constructive dividends to elvin the sylva residence in elvin purchased for dollar_figure a residence in sylva north carolina for buddy's use while buddy attended college at western carolina university the sylva residence title to the sylva residence was placed in the name of yarbrough leasing inc yarbrough leasing a family_corporation owned by mrs yarbrough shares by buddy shares and by elvin shares on date yoc transferred to yarbrough leasing a dollar_figure check to provide most of the funds necessary to purchase the sylva residence yoc reflected on its books_and_records this dollar_figure as an account receivable due from yarbrough leasing on date either elvin or yarbrough leasing made a partial repayment to yoc of dollar_figure this dollar_figure apparently represented a repayment to yoc of the dollar_figure transferred by yoc the day before to yarbrough leasing on or about date the purchase of the sylva residence was consummated on date elvin nominally on behalf of yarbrough leasing applied for a dollar_figure loan from northwestern bank in sylva north carolina on date proceeds from this loan of dollar_figure were deposited into yarbrough leasing's checking account at barnett bank and on the same day a check for dollar_figure was issued by yarbrough leasing to elvin the sylva residence was used as collateral for the dollar_figure loan during and buddy resided in the sylva residence while he attended college buddy did not pay rent to yarbrough leasing for use of the sylva residence a college friend of buddy's also resided at the sylva residence and paid approximately dollar_figure a month in rent directly to elvin not to yarbrough leasing with regard to the sylva residence elvin personally not yarbrough leasing was the named insured on the related homeowner's insurance_policy the sylva residence was sold in february of and a small loss resulted from the sale on audit respondent determined that the full dollar_figure transferred from yoc to yarbrough leasing for purchase of the sylva residence represented a constructive_dividend from yoc to elvin followed by a capital_contribution of dollar_figure from elvin to yarbrough leasing claimed travel and entertainment_expenses during and miscellaneous personal expenses of elvin and of mrs yarbrough were paid_by yoc and these expenses were claimed on yoc's corporate federal_income_tax returns as deductible business travel and entertainment_expenses on audit a portion of these claimed travel and entertainment_expenses was disallowed by respondent and treated as constructive dividends to elvin in the amounts set forth below t and e expenses claimed on yoc's return amount disallowed and treated as constructive dividends to elvin dollar_figure big_number big_number dollar_figure big_number big_number year petitioners did not introduce any records or other credible_evidence in support of the proposition that the above disallowed travel and entertainment_expenses qualified as deductible business_expenses of yoc or that they did not represent constructive dividends to elvin additional personal expenses of elvin paid_by yoc and claimed by yoc as deductible business_expenses during through yoc paid numerous additional personal expenses of elvin that were claimed by yoc as deductible business_expenses elvin instructed yoc's employees to pay these expenses and to reflect these expenses in yoc's books_and_records as yoc's business_expenses the schedules below set forth by year the amount of these additional personal expenses of elvin that yoc paid and claimed as deductible business_expenses the schedules also indicate the manner in which these expenses were reflected in yoc's books_and_records and the benefit that elvin received as a result of the expenses on audit respondent disallowed the business_expense deductions claimed by yoc with respect to the expenses set forth in the schedules and respondent treated them as constructive dividends to elvin in a number of instances identified as not deducted in the column reflecting the manner in which the expenses were treated on yoc's books respondent determined with respect to certain expenses that were paid_by yoc for elvin's benefit but not deducted as business_expenses by yoc that such expenses represented constructive dividends to elvin the schedule also reflects which expenses petitioners now concede should be treated as nondeductible personal expenses and as constructive dividends to elvin -- additional personal expenses of elvin that yoc paid and claimed as deductible business_expenses amount dollar_figure big_number big_number big_number recorded on yoc books as employee expense employee expense employee expense repair expense big_number repair expense big_number big_number big_number big_number big_number big_number employee expense employee expense utility expense company vehicle expense miscella- neous expense outside services expense depreciation expense benefit to elvin conceded by petitioner sec_3 months' rent on california oceanfront property no purchase of spa yes purchase of sauna yes installation of spa and sauna at elvin's residence plastering and painting of elvin's residence yes yes buddy's college rent no rental of wind surfers barbecue grill microwave oven and boat utility bills for elvin's residence gasoline credit cards used by mrs yarbrough and buddy expenses relating to sea ray boat expenses relating to sea ray boat depreciation claimed by yoc on assets used personally by elvin no yes no no no no big_number salary expense services of elvin's housekeeper no big_number not deducted total dollar_figure yoc automobiles for personal_use of elvin mrs yarbrough and buddy no -- additional personal expenses of elvin that yoc paid and claimed as deductible business_expenses amount dollar_figure big_number big_number big_number big_number big_number recorded on yoc books as repairs expense benefit to elvin kitchen improvements at elvin's residence conceded by petitioners yes employee expense buddy's college rent in north carolina no employee expense elvin's medical bill yes utility expense utility bills on elvin's residence company vehicle expense gasoline credit cards used by mrs yarbrough and buddy expenses relating to sea ray boat expenses relating to sea ray boat miscella- neous expense outside services expense salary expense yes no no no elvin's housekeeper no yoc automobiles for personal_use of elvin mrs yarbrough and buddy depreciation claimed by yoc on assets used personally by elvin no no big_number not deducted depreciation expense insurance expense insurance on capriole no big_number dollar_figure total interest_expense interest on dollar_figure loan to purchase capriole no -- additional personal expenses of elvin that yoc paid and claimed as deductible business_expenses conceded by petitioners yes no no no no no no amount dollar_figure recorded on yoc books as repairs expense big_number not deducted big_number depreciation expense benefit to elvin repairs on elvin's personal_residence yoc automobiles for personal_use of elvin mrs yarbrough and buddy depreciation claimed by yoc on assets used personally by elvin big_number big_number big_number big_number big_number big_number dollar_figure total salary expense elvin's housekeeper and captain of capriole company vehicle expense gasoline credit cards used by mrs yarbrough and buddy miscella- neous expense expenses relating to sea ray boat outside services expense maintenance and operation of capriole insurance expense interest_expense insurance on capriole no interest on dollar_figure loan to purchase capriole no -- additional personal expenses of elvin that yoc paid amount dollar_figure recorded on yoc books as not deducted benefit to elvin repairs on elvin's residence conceded by petitioners no travel awards in and elvin received travel awards from general motors relating to the successful operation and profitability of yoc in elvin received a trip to germany at a cost of dollar_figure in elvin and his wife received a trip to france and switzerland at a cost of dollar_figure for both and elvin did not provide his income_tax_return_preparer any information regarding these travel awards and no amount with respect to these travel awards was reported as income on elvin's and federal_income_tax returns on audit respondent determined that costs of dollar_figure in and dollar_figure in relating to these travel awards represented income to elvin under sec_74 elvin's brain tumor on date elvin was diagnosed as having a tumor in the frontal lobe of his brain the frontal lobe constitutes the area of the brain responsible for among other things the ability to perform executive functions and complex tasks the ability to plan remember and carry out logical sequences of behavior to control emotions to monitor impulsive behavior and to formulate speech on date the day on which elvin was diagnosed with the brain tumor elvin complained to the attending doctor that he suffered from headaches blurred vision and impaired eye-hand coordination doctors who examined elvin estimated that elvin's brain tumor had been growing for a period of between and years on date dr john s boggs surgically removed elvin's brain tumor the tumor was approximately centimeters in diameter and was benign the tumor destroyed a small part of elvin's frontal lobe in spite of the brain tumor during each of the years in issue through elvin was responsible for and actually supervised day-to-day management and operations of yoc and yoc became increasingly profitable during these same years elvin was also responsible for and involved with other businesses and corporations such as yarbrough leasing and nrdc during the years in issue none of elvin's coworkers or business associates noticed that elvin suffered any signs of impaired mental abilities or impaired judgment elvin from year to year remembered customers' names and what models of automobiles they had purchased some of elvin's friends however did notice that elvin occasionally missed meetings and appointments that elvin's attention span had lessened that his desire and ability to play golf had lessened and that elvin at times apparently had trouble concentrating and remembering after the brain tumor was removed elvin's ability to make business decisions and to manage business and financial matters was not impaired during the past to years elvin has continued to be responsible for overall and day-to-day management and operations of yoc and yoc has continued to constitute a successful business criminal tax proceedings on date elvin was advised that he was under criminal investigation for filing false federal_income_tax returns in late or early after completion of a criminal tax investigation by respondent of both elvin and of yoc elvin was indicted for willfully attempting to evade payment of his personal federal income taxes for and in violation of sec_7201 and for willfully aiding and assisting in the preparation of false and fraudulent corporate federal_income_tax returns of yoc for and in violation of sec_7206 on date elvin pled guilty to one count each of the above criminal charges both for as part of the plea agreement the other criminal charges against elvin with regard to and were dismissed with regard to elvin's plea for under sec_7201 and sec_7206 the plea agreement contains the following language although elvin does not contest the factual basis for the plea which is incorporated herein elvin as a result of a brain tumor contends he is unwilling and unable to admit his participation in or criminal intent regarding the acts constituting the crime and maintains his innocence thereof nevertheless elvin hereby represents to the court that the guilty plea herein is entered by elvin voluntarily knowingly and understandingly and further represents to the court that elvin's interests require entry of a guilty plea and that the factual basis incorporated herein as well as other evidence which elvin anticipates the united_states would present at trial contains strong evidence of guilt citations omitted on date elvin was sentenced by the u s district_court for the middle district of florida district_court to years in prison elvin's sentence was suspended and elvin was placed on probation for years the district_court placed two conditions on elvin's probation in lieu of imprisonment that elvin enter a treatment facility for mental health counseling and that elvin pay all federal income taxes interest and penalties found to be lawfully owed to respondent for the years through and including the present within days after his release from the treatment facility elvin's income_tax returns and respondent's audit determinations for each of the years and elvin filed separate individual federal_income_tax returns thereon elvin reported salary income from yoc of dollar_figure dollar_figure dollar_figure and dollar_figure respectively for and none of the expenses described above that were paid_by yoc for elvin's personal benefit were reported as income on elvin's federal_income_tax returns as indicated on audit respondent determined that these expenses were incurred by yoc for elvin's personal benefit and that they represented constructive dividends to elvin the following schedule sets forth a summary by category of the constructive dividends that respondent determined elvin received from yoc each category reflects the manner in which the expenses were reflected on yoc's books_and_records for example the salary expense category reflects the salary paid_by yoc to the captain of the capriole that respondent treated as nondeductible to yoc and as a constructive_dividend to elvin constructive dividends determined by respondent relating to the yoc-elvin account capriole sea ray boat motor home sylva residence travel entertainment employee_benefits utilities company vehicle expense miscellaneous expense repair expense insurance expense outside services depreciation salary expense interest_expense demonstrator vehicles elvin's residence dollar_figure dollar_figure big_number - - big_number big_number big_number big_number - big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number - - - - big_number big_number big_number - big_number big_number - - dollar_figure big_number - - - big_number - - big_number big_number big_number - big_number big_number big_number big_number big_number - dollar_figure - - - - - - - - - - - - - - - - big_number total dollar_figure dollar_figure dollar_figure dollar_figure respondent determined that for and elvin received total constructive dividends from yoc of dollar_figure dollar_figure dollar_figure and dollar_figure the taxable_portion of which for is limited to dollar_figure as a result of yoc's earnings_and_profits respectively also as explained respondent determined that for and elvin received income in the form of travel awards received from general motors of dollar_figure and dollar_figure respectively the schedule below reflects for and elvin's taxable_income as reported by elvin on his federal_income_tax returns elvin's taxable_income as determined by respondent and elvin's underreported taxable_income as determined by respondent namely elvin's taxable_income as determined by respondent less elvin's reported taxable_income taxable_income underreported income year by elvin by respondent by respondent as reported as determined as determined dollar_figure big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number respondent also determined that for and elvin was liable for the fraud additions to tax increased interest relating to fraud and substantial_understatement additions to tax yoc's tax returns and respondent's audit determinations for each of the years through yoc reported on its corporate federal_income_tax returns total retained earnings_of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively during these years however yoc did not declare and pay any dividends to either elvin or its other shareholder swisher for and in order to prepare the corporate federal_income_tax returns yoc's tax_return_preparer was given only yoc's general ledger detail on specific expenses reflected in yoc's journals was not provided to the tax_return_preparer the tax_return_preparer was not requested to and did not audit yoc's books_and_records the schedule below reflects for and yoc's taxable_income as reported on yoc's corporate federal_income_tax returns yoc's taxable_income as determined by respondent and yoc's underreported taxable_income as determined by respondent namely yoc's taxable_income as determined by respondent less yoc's reported taxable_income yoc's taxable_income as determined by respondent is based on the adjustments described above and taking into account the fact that some of the adjustments described above were not claimed as business_expense deductions on yoc's tax returns yoc's taxable_income underreported income as determined by respondent as determined by respondent as reported by yoc dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number year for and respectively the underreported income as determined by respondent was attributable to disallowed claimed business_expenses of dollar_figure dollar_figure and dollar_figure respondent also determined that for and yoc was liable for the fraud additions to tax increased interest relating to fraud and for the substantial_understatement additions to tax opinion claimed business_expenses and constructive dividends numerous court opinions establish that if shareholders of a corporation receive corporate funds or corporate property for personal_use they will be charged with distributions from the corporation taxable to them as constructive_dividend income if the corporation has sufficient earnings_and_profits 621_f2d_731 5th cir 577_f2d_1206 5th cir 374_f2d_161 8th cir affg in part revg in part and dismissing in part tcmemo_1964_190 88_tc_63 affd per curiam 894_f2d_1072 9th cir 37_tc_650 28_tc_1100 affd 262_f2d_150 9th cir in addition the corporation will not be allowed to deduct costs of owning and maintaining property and other expenses that are attributable to personal_use of the property by the shareholders 316_f2d_701 1st cir affg tcmemo_1962_60 challenge mfg co v commissioner supra pincite in determining whether constructive dividends have been received by a shareholder the key factors to consider are whether the shareholder received economic benefit from the corporation without expectation of repayment therefor and whether corporate benefits made available to the shareholder represented benefits primarily of a personal nature and did not relate to the business of the corporation ireland v united_states supra pincite loftin woodard inc v united_states supra pincite7 a mere declaration by a shareholder that a withdrawal was intended as a loan is insufficient if the transaction fails to meet more reliable indicia of debt 627_f2d_1032 10th cir affg tcmemo_1978_306 505_f2d_873 5th cir whether a shareholder withdrawal constitutes a bona_fide loan or a dividend involves a question of fact that turns on a consideration of all of the surrounding facts and circumstances alterman foods inc v united_states supra pincite some of the relevant facts are the extent to which the shareholder controls the corporation the earnings and dividend history of the corporation the magnitude of the withdrawal and whether a ceiling existed to limit the amount to be withdrawn from the corporation how the withdrawal was recorded on the books_and_records whether promissory notes were executed whether interest was paid_or_accrued whether security was given for the withdrawal whether there was a set maturity_date whether the shareholder was in a position to repay the withdrawal whether the corporation ever undertook to enforce repayment and whether there was any indication the shareholder attempted to repay the amount withdrawn id pincite n see also 605_f2d_1146 10th cir thielking v commissioner tcmemo_1987_227 affd without published opinion 855_f2d_856 8th cir unfettered control of a corporation by a shareholder weighs in favor of a constructive_dividend characterization as does a corporate history of not declaring and paying dividends in spite of substantial earnings_and_profits 728_f2d_945 7th cir affg tcmemo_1983_98 thielking v commissioner supra shareholder repayments are evidence that a withdrawal from a corporation constituted a loan the repayment however must be bona_fide crowley v commissioner tcmemo_1990_636 affd 962_f2d_1077 1st cir little weight need be given to repayments that appear to be motivated by a tax audit crowley v commissioner f 2d pincite additionally the fact that a taxpayer made some repayments may be overshadowed where total withdrawals each year after repayments steadily increase from year to year see 144_f2d_41 2d cir affg a memorandum opinion of this court dated date 56_tc_1324 affd without published opinion 496_f2d_876 5th cir koufman v commissioner tcmemo_1976_330 further repayments that occur through bookkeeping entries such as salary credits and credits for bonuses are given less weight because such repayments are funded by the corporation 728_f2d_945 7th cir affg tcmemo_1983_98 440_f2d_72 3d cir in estate of taschler the court_of_appeals for the third circuit noted the following with regard to repayments in the form of salary credits within limits taxpayer had complete control_over the amount of his salary payments he could have increased or decreased them as he saw fit and determined the time when they should be paid so whether amounts were or were not deducted from his salary payments is immaterial for the net effect on the corporation's financial status would have been the same they came from assets of the corporation f 2d pincite interest charges and interest payments indicate an intent to repay but the probative value of interest charges may be significantly reduced if the interest charges did not begin until after a tax audit was initiated crowley v commissioner supra offshore operations trust v commissioner tcmemo_1973_212 in appropriate circumstances the fair rental value of property includes all of the days on which the property is available for personal_use not just the days on which the property is so used 56_tc_1225 offshore operations trust v commissioner supra the yoc-elvin account -- constructive dividends as explained respondent determined that for and the amount of the net increase each year over the prior year in the outstanding balance of the yoc-elvin account should be treated not as a loan but as a constructive_dividend to elvin respondent relies on the following factors the net increase each year in the yoc-elvin account reflected payments or transfers of funds by yoc for elvin's personal benefit elvin did not execute loan documents or promissory notes with regard thereto there were no limits on the amount that elvin could withdraw from yoc there were no fixed payment dates nor was there a requirement that elvin make repayments to yoc no interest was charged on the debit balance in the account until december of after elvin was notified of respondent's criminal tax investigation no formal dividends were declared and paid to elvin despite the annual increases in yoc's retained earnings and elvin completely controlled the business affairs and day-to-day operations of yoc petitioners argue that elvin always had an intent to repay the debit balance in the yoc-elvin account that some repayments were made that swisher's minority interest in yoc acted as a check on the amounts elvin could withdraw from yoc that the lack of loan documents and promissory notes is not significant that elvin began to pay interest in december of when section was enacted and therefore that the net increase each year in the yoc-elvin account represented loans not constructive dividends petitioners also argue with regard to the dollar_figure that was used by yoc in for the purchase of real_property on which to locate the new chrysler-plymouth dealership to be owned by nrdc that the dollar_figure represented a loan by yoc to nrdc and was sec_7872 requires interest_income to be imputed to a taxpayer in certain circumstances involving loans with below market interest rates incorrectly reflected as an increase in the outstanding balance of the yoc-elvin account petitioners also stress that after significant additional repayments were made by elvin to reduce the debit balance of the yoc-elvin account and that respondent has not given elvin credit for these later repayments weighing all of the relevant facts in this case we agree with respondent's determinations we conclude that for each year in issue the yoc-elvin account did not constitute a valid loan account and that the net increase each year in the outstanding debit balance of the yoc-elvin account represents a constructive_dividend to elvin namely for -- dollar_figure for -- dollar_figure for -- dollar_figure and for -- dollar_figure elvin's self-serving testimony that he withdrew money from yoc in good_faith and that he intended to fully repay yoc is entitled to little weight see 627_f2d_1032 10th cir affg tcmemo_1978_306 with regard to the yoc-elvin account no loan documents or other promissory notes were executed no maturity dates existed no repayment dates were established and no limits were placed on the amount of funds that elvin could withdraw from yoc for his personal benefit elvin did not provide any collateral to secure the transfers that yoc made to elvin yoc's retained earnings increased substantially each year but yoc did not declare or pay any dividends instead elvin appears to have had unlimited use of yoc's funds for his personal benefit elvin owned a majority of the outstanding_stock of yoc and elvin was solely responsible for day-to-day operations and management of yoc swisher was a silent partner and there is no evidence that swisher's minority interest in yoc in any way limited the amount of funds elvin could withdraw from yoc most if not all of the debits or increases to the yoc- elvin account resulted from payments or transfers of funds made by yoc for elvin's personal_use the payment of elvin's utility bill for his residence the transfer of cash to elvin the rental of a vacation condominium for elvin and his family and improvements to elvin's residence are examples of the personal nature of elvin's expenses that were paid_by yoc interest was not charged on the yoc-elvin account until december of after elvin was notified by respondent that a criminal tax investigation of elvin had begun the outstanding debit balance in the yoc-elvin account increased each year and at no time did repayments exceed the amounts withdrawn with regard to the dollar_figure debited in to the yoc-elvin account in connection with the purchase of real_property for the new chrysler-plymouth dealership yoc did not have an ownership_interest in this real_property which was purchased in the name of nrdc elvin and koons were the sole shareholders of nrdc we do not find it particularly significant that in yoc's outside accounting firm transferred the dollar_figure debit from the yoc-elvin account to an account receivable due from nrdc in that amount there is no credible_evidence that the dollar_figure debited in to the yoc-elvin account was intended to be a loan to nrdc petitioners did not introduce into evidence any books_and_records of nrdc supporting their argument that the dollar_figure was intended to be a loan to nrdc and there was no explanation at trial as to why the records of nrdc were not produced at trial further there is no indication in yoc's books_and_records indicating that nrdc made any repayments to yoc of the dollar_figure we conclude that the dollar_figure that yoc provided for purchase of the real_property should be treated as a constructive_dividend to elvin followed by a dollar_figure contribution by elvin to the capital of nrdc see 472_f2d_449 5th cir many of the credits or repayments reflected in the yoc-elvin account related to yoc's declaration of salary adjustments or bonuses to elvin these credits are not entitled to significant weight in our consideration of how to treat the annual net increase in the yoc-elvin account see epps v commissioner tcmemo_1995_297 boecking v commissioner tcmemo_1993_497 we conclude that the annual net increase each year in the outstanding debit balance of the yoc-elvin account is to be treated as a constructive_dividend to elvin respondent gave elvin credit for all repayments reflected in the yoc-elvin account during the years in issue we agree with respondent's determination of the amount of constructive dividends charged to elvin we conclude and hold that elvin received from yoc constructive_dividend income for and of dollar_figure dollar_figure dollar_figure and dollar_figure the taxable_portion of which for is limited to dollar_figure as a result of yoc's earnings_and_profits respectively relating to the annual net increase in the yoc-elvin account the yacht capriole -- claimed business_expenses and constructive dividends petitioners note that title to the capriole was held in the name of yoc and petitioners argue that elvin entertained business associates and potential customers on the capriole that business discussions with yoc employees were conducted on the capriole that the capriole was used a majority of the time for business and that yoc did not attempt to sell the capriole because yoc expected to make a profit in later years on appreciation of the capriole elvin is to be treated as owner of the capriole elvin purchased and used the capriole solely for personal_use during and the capriole was at all times available for elvin's personal_use elvin personally guaranteed the dollar_figure loan and the loan proceeds of dollar_figure were used by elvin to purchase the capriole it is significant that elvin created false documentation to reflect incorrectly that the capriole was received by yoc as a trade-in on a new automobile on the log book and on the guest register elvin not yoc was indicated as owner of the capriole yoc paid all of the expenses relating to the capriole and yoc deducted these expenses in and as business_expenses all of the payments made by yoc relating to the capriole benefited elvin personally we conclude that although yoc held nominal legal_title to the capriole elvin is to be treated as the owner thereof the dollar_figure transferred from yoc to elvin to provide funds to purchase the capriole are to be treated as a constructive_dividend to elvin additionally the dollar_figure for and the dollar_figure for claimed as business_expenses relating to the capriole are disallowed to yoc and are treated as constructive dividends to elvin even if we were to conclude that yoc should be treated as owner of the capriole the fair rental value of the capriole for the two years that the capriole was available for elvin's use would be approximately dollar_figure per year dollar_figure daily rental value times days which is more than the constructive_dividend relating to the capriole determined by respondent for and see 56_tc_1225 the sea ray boat -- claimed business_expenses and constructive dividends respondent argues that elvin should be treated as owner of the sea ray boat and that yoc held mere nominal legal_title to the boat respondent observes that elvin negotiated for the purchase of the boat that the boat was not traded in on a new automobile that the seller of the boat understood he was selling the boat to elvin for elvin's personal_use that after purchase of the boat yoc's employees did not attempt to resell the boat that the boat was used solely for elvin's personal_use and that a log was not kept reflecting any business use of the boat petitioners argue that yoc should be treated as owner of the sea ray boat petitioners argue that title to the boat was in the name of yoc and that the sea ray boat was used for business although yoc provided the funds necessary for elvin to purchase the sea ray boat the sea ray boat was used solely for elvin's personal_use the record does not reflect any business use of the sea ray boat we conclude that elvin is to be treated as the owner of the sea ray boat the business_expense deductions of dollar_figure dollar_figure and dollar_figure that yoc claimed for and relating to the sea ray boat are disallowed and are to be treated as constructive dividends to elvin we also conclude that elvin received a constructive_dividend of dollar_figure for maintenance repairs and operation of the sea ray boat that were paid_by yoc in but that were not deducted by yoc as a business_expense the motor home -- claimed business_expenses and constructive dividends petitioners argue that because yoc received the motor home in trade on the sale of a new automobile and because elvin used the motor home primarily for business the motor home should be treated as an asset of yoc and expenses associated with the motor home should be treated as deductible business_expenses of yoc respondent argues that the motor home should be treated as elvin's property and that elvin used the motor home almost exclusively for personal_use respondent therefore concludes that the full dollar_figure cost of the motor home should be treated as a constructive_dividend to elvin respondent also argues that the dollar_figure in and the dollar_figure in paid_by yoc for maintenance improvement and operation of the motor home should be disallowed as business_expenses of yoc and should be treated as constructive dividends to elvin we agree with petitioner as to ownership of the motor home but we agree with respondent as to its use and as to the various expenses related thereto yoc received the motor home as a trade-in on the purchase of a new automobile in a valid business transaction and the motor home was used occasionally in yoc's business we conclude that yoc is to be treated as the owner of the motor home petitioners however did not offer any records or other documentation to substantiate the specific business use of the motor home and the record does reflect substantial personal_use by elvin of the motor home we conclude with regard to the motor home that the expenses of dollar_figure in and dollar_figure in paid_by yoc for maintenance improvement and operation of the motor home are not deductible business_expenses of yoc and elvin is to be treated as receiving constructive dividends in those amounts the sylva residence -- constructive dividends petitioners argue that the dollar_figure used by elvin in to purchase the sylva residence represented a loan by yoc to yarbrough leasing not a constructive_dividend to elvin respondent argues that the dollar_figure should to be treated as a constructive_dividend to elvin the sylva residence was purchased as a residence for elvin's son buddy while buddy attended college during and elvin received rental payments of dollar_figure per month from buddy's roommate who also resided at the sylva residence although the yoc check for dollar_figure that was used to purchase the sylva residence was made payable to yarbrough leasing elvin in substance and effect withdrew the dollar_figure from yoc and transferred that amount as a capital_contribution to yarbrough leasing in order to provide yarbrough leasing the funds necessary to purchase the sylva residence see 472_f2d_449 5th cir affg in part and revg in part tcmemo_1971_45 in calculating the amount of the constructive_dividend to be charged to elvin relating to the sylva residence respondent did not give elvin credit for a dollar_figure repayment that was made by elvin or by yarbrough leasing the day after the dollar_figure was transferred to yarbrough leasing this treatment by respondent is inconsistent with the treatment that respondent gave to payments made by elvin on the debit balance in the yoc-elvin account as explained respondent with regard to the yoc-elvin account in each year charged elvin only with constructive dividends for the annual net increase in the outstanding balance on the yoc-elvin account we conclude that only dollar_figure of the dollar_figure namely the dollar_figure transferred by yoc to yarbrough leasing less the dollar_figure repayment relating to the sylva residence should be treated as a constructive_dividend to elvin travel and entertainment_expenses -- claimed business_expenses and constructive dividends petitioners argue that for and the expenses of dollar_figure dollar_figure and dollar_figure respectively incurred by yoc for elvin's travel and entertainment qualify as valid business_expenses petitioners argue that elvin on behalf of yoc entertained potential customers some of whom purchased new automobiles from yoc on an annual basis petitioners argue that general motors encouraged elvin to entertain potential customers and that entertainment was a necessary expense to attract purchasers of high-priced cadillac automobiles respondent argues that petitioners have not substantiated the business as opposed to the personal nature of any of the claimed travel and entertainment_expenses that respondent disallowed and treated as constructive dividends to elvin petitioners have not offered any documentary_evidence or other credible substantiation to support the business nature of the claimed travel and entertainment_expenses disallowed by respondent we sustain respondent's determination that for and the claimed travel and entertainment_expenses of dollar_figure dollar_figure and dollar_figure respectively are to be disallowed and elvin is to be treated as receiving constructive dividends for the same years and in the same amounts additional personal expenses of elvin paid_by yoc -- claimed business_expenses and constructive dividends petitioners make no persuasive argument and offer no credible_evidence that any of the expenses in question under this category -- dollar_figure -- dollar_figure -- dollar_figure and -- dollar_figure qualify as valid business_expenses of yoc many of these expenses relate to elvin's residence and his family such as the payments made to elvin's housekeeper and gasoline credit cards used by elvin and his family for personal travel we sustain in full respondent's disallowance to yoc of these claimed business_expenses and we sustain respondent's determination that these payments by yoc should be treated as constructive dividends to elvin travel awards generally gross_income includes the value of prizes_and_awards sec_74 petitioners argue that the cost of the trips to europe should not be treated as income to elvin because the trips were related to the business of yoc and because on each trip elvin attended conferences regarding the automobile business the evidence however indicates that these trips actually represented promotional awards received by elvin from general motors the business necessity associated with these trips has not been established we conclude that the cost of the travel awards received by elvin from general motors represents taxable_income to elvin additions to tax respondent determined that as to elvin for each of the years and and as to yoc for each of the years and the fraud addition_to_tax should apply for and if any portion of a tax underpayment is attributable to fraud the addition_to_tax for fraud under sec_6653 equal sec_50 percent of the total underpayment_of_tax and the increased interest under sec_6653 equal sec_50 percent of the interest payable under sec_6601 but only with respect to that portion of the underpayment that is attributable to fraud for the addition_to_tax for fraud under sec_6653 equal sec_75 percent of only that portion of a tax underpayment that is attributable to fraud and the increased interest under sec_6653 equal sec_50 percent of the interest payable under sec_6601 with respect to the portion of the underpayment that is attributable to fraud sec_6653 and b respondent has the burden_of_proof on the fraud addition_to_tax sec_7454 rule b to satisfy this burden_of_proof respondent must prove by clear_and_convincing evidence each of the following elements of tax_fraud under sec_6653 that the taxpayer underpaid taxes owed for each year and that some part of the underpayment for each year is due to fraud 98_tc_511 fraud consists of an intentional wrongdoing for the purpose of avoiding the payment of taxes known to be owed 398_f2d_1002 3d cir 96_tc_858 affd 959_f2d_16 2d cir 80_tc_1111 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 94_tc_654 67_tc_181 affd without published opinion 578_f2d_1383 8th cir 55_tc_85 a pattern of consistent underreporting of income may indicate fraud as does the failure to maintain adequate_records of income and expenses 348_us_121 781_f2d_1566 11th cir affg tcmemo_1985_63 595_f2d_1189 9th cir affg tcmemo_1976_15 75_tc_1 53_tc_96 the use of a corporation to disguise the personal nature of expenses constitutes an indicium of fraud 89_tc_1280 42_tc_358 affd 355_f2d_929 6th cir a corporation can act only through its officers and does not escape responsibility for acts of its officers performed in that capacity dileo v commissioner supra pincite 34_tc_740 affd 325_f2d_1 2d cir it follows that corporate fraud is established through the fraudulent acts and intent of corporate officers 216_f2d_693 1st cir affg 21_tc_191 dileo v commissioner supra federbush v commissioner supra generally courts have recognized that in limited situations because of mental incapacity or disease a taxpayer may not have the requisite fraudulent intent see 43_tc_407 38_tc_251 we concluded in a prior opinion in these consolidated cases that for elvin but not yoc is collaterally estopped from denying civil tax_fraud yarbrough oldsmobile cadillac inc v commissioner tcmemo_1993_20 we therefore must now decide whether elvin is liable for the fraud additions to tax for and and whether yoc is liable for the fraud additions to tax for and petitioners as indicated above disagree with the substantive merit of many of the adjustments respondent has made and petitioners therefore argue that no significant underpayment_of_tax was reflected on petitioners' and on yoc's federal_income_tax returns as filed petitioners also argue that the adverse effects of elvin's brain tumor precluded elvin from forming any fraudulent intent petitioners argue that in the preparation of the tax returns elvin relied on yoc's accountant that elvin did not sign yoc's and corporate federal_income_tax returns and that elvin is not sophisticated in tax matters in support of the contention that both elvin and yoc filed fraudulent federal_income_tax returns for the years in issue respondent argues that the correct taxable_income on each of the individual and corporate tax returns in question was significantly underreported that elvin had the mental capacity in through to form fraudulent intent that elvin for was convicted under sec_7201 of federal_income_tax evasion and under sec_7206 of filing a false and fraudulent corporate federal_income_tax return for yoc that the same activities and course of conduct that were present in and that formed the factual basis for elvin's convictions for were continued by elvin in and that elvin followed a pattern of consistent underreporting of income that elvin caused yoc to pay many of his personal expenses and to purchase personal assets and that yoc followed a pattern of consistent underreporting of income based on our many findings and conclusions herein sustaining respondent's substantive tax adjustments it is clear that respondent has shown that very substantial underreporting of income and underpayments of federal income taxes occurred on elvin's and on yoc's federal_income_tax returns for the years at issue the schedule below reflects for and elvin's taxable_income as reported by elvin on his federal_income_tax returns elvin's taxable_income as sustained by us and the amount of taxable_income underreported by elvin namely elvin's taxable_income as sustained by us less elvin's reported taxable_income elvin's taxable_income as as reported sustained underreported year by elvin by the court taxable_income dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number the schedule below reflects for and yoc's taxable_income as reported by yoc on its corporate federal_income_tax returns yoc's taxable_income as sustained by us and the amount of taxable_income underreported by yoc namely yoc's taxable_income as sustained by us less yoc's reported taxable_income yoc's taxable_income as as reported sustained underreported year by yoc by the court taxable_income dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number based on the underreported taxable_income as reflected above the first element of the fraud addition_to_tax has been established as to both elvin and yoc for each year in dispute with regard to the allegation that elvin's brain tumor precluded elvin from forming the requisite fraudulent intent both parties offered expert medical testimony unfortunately none of the expert witnesses examined elvin before date the day the brain tumor was removed petitioners' first expert witness is a neurosurgeon he examined elvin two times once in july of years after the brain tumor was removed and once in march of shortly before trial herein he testified that brain tumors in certain parts of the brain may cause behavioral abnormalities and that when the frontal lobe of the brain is intruded on or destroyed there likely will be some degree of dementia which is a decrease in intellectual function petitioners' first expert witness concluded that a brain tumor such as elvin's may cause a change in personality an inability to plan for the future and a decrease in the ability to remember and to make rational judgments he acknowledged that the use of drugs and alcohol may intensify the physical and mental changes caused by a brain tumor in offering his opinion he relied extensively on broad theories of expected behavioral changes associated with a brain tumor in the frontal lobe and he acknowledged that the degree of dementia that occurs is not the same in every individual petitioners' second expert witness is a physician specializing in general psychiatry who conducted approximately therapy sessions with elvin after elvin's brain tumor was removed his sessions with elvin were for post-operative therapy relating to elvin's depression not for evaluation of elvin's behavior during the years in issue petitioners' second expert witness testified that in his opinion elvin's moods and behavior were significantly affected by the brain tumor and by its removal he acknowledged that elvin's use of drugs and alcohol could have influenced elvin's behavior during the years in issue and that the criminal investigation pending against elvin at the time of his sessions with elvin could have affected elvin as well petitioners' third expert witness is a psychiatrist he examined elvin for hours in and conducted several follow-up examinations he also reviewed reports prepared by other doctors and other background material besides his interviews with elvin he did not speak to anyone about elvin's behavior during the years in issue he opined that elvin's brain tumor would have had a negative effect on elvin's judgment and behavior he acknowledged that the criminal investigation pending against elvin at the time of his interviews with elvin could have affected elvin respondent's expert witness is a forensic psychiatrist he has published on the subject of brain tumors he reviewed all of the reports of petitioners' expert witnesses and he reviewed information obtained from elvin's coworkers associates and friends he met with elvin and he observed the testimony of all of the witnesses at trial respondent's expert witness testified that because brain tissue does not regenerate if it is destroyed it will not grow back consistent therewith he testified that if deficiencies in elvin's judgment and behavior existed during the years in issue because of damage the tumor had done to elvin's brain those deficiencies would not disappear upon removal of the tumor he opined that because elvin does not today suffer from a defect in reasoning or judgment that impairs his ability to manage his very successful automobile dealership to make business decisions and to understand his responsibility to pay his federal income taxes during the years in issue elvin did not suffer from any such defect respondent's expert witness opined that in light of all of the evidence of elvin's past and present behavior elvin's brain tumor during the years in issue did not impair elvin's judgment as to financial and tax matters he opined that elvin was competent and was not mentally impaired during the years in issue some of elvin's acquaintances testified that during the years in issue elvin would forget scheduled appointments and that his golf game suffered elvin's coworkers and business associates however testified that elvin during the years in issue appeared mentally sharp was able to make rational business decisions and to manage yoc and that he appeared otherwise mentally normal during the years in issue under elvin's personal direction control and management yoc became increasingly more profitable elvin organized several corporations entered into contracts to purchase real_property and negotiated with lending institutions for loans according to yoc's employees with whom elvin met regularly to review yoc's financial records during the years in issue elvin understood tax matters at several points of time during the years in issue elvin was advised by yoc's employees that the yoc-elvin account might not be treated as a loan account if yoc was audited by respondent during the years in issue elvin continued to manage his business dealings and financial transactions elvin was considered competent in by a district_court to enter a plea of guilty for to violation of sec_7201 and sec_7206 we believe that during the years in issue as a result of the continual growth of the brain tumor elvin suffered some physical ailments including headaches and loss of vision but we do not believe that these conditions resulted in an impairment of elvin's ability to make rational decisions nor of elvin's ability to understand the requirement of filing true and correct federal_income_tax returns during the years in issue elvin apparently never went to see a doctor and elvin apparently never complained of any physical or mental ailments other than headaches and in early of blurred vision in our opinion petitioners' expert witnesses did not adequately take into account elvin's behavior during the years in issue petitioners' expert witnesses opined generally that because of the size of the brain tumor and because of its location in the frontal lobe of the brain elvin's judgment and behavior must have been or would likely have been impaired their opinions are inconsistent with the evidence before us respondent's expert witness' opinion however was consistent with the objective evidence in the record he was a particularly credible expert witness and we agree with his opinion on the record before us we conclude that during the years in issue elvin was capable of forming the intent to commit fraud and that he did not suffer from a mental or physical disease or defect that would negate that intent elvin instructed yoc's employees to pay his personal expenses and to record those payments on yoc's books_and_records as the payment of business_expenses elvin did not report these payments as income on his individual federal_income_tax returns elvin disguised his personal expenses as yoc's business_expenses elvin also used yoc funds to purchase personal assets eg the capriole and the sea ray boat and to pay expenses associated with those assets elvin had substantial experience in business and financial activities during the years in issue under elvin's direction and control yoc's profits increased significantly each year elvin was advised by yoc's accountants that it was inappropriate and risky to pay personal expenses with corporate funds elvin did not take this advice and he continued to use yoc's funds for his personal benefit in light of the evidence before us it is evident and we so hold that elvin knew that he received taxable_income substantially in excess of that reported on his and federal_income_tax returns and that elvin consciously intended to commit fraud when those returns were filed we conclude that elvin filed fraudulent federal_income_tax returns for and the same conduct that forms the basis for elvin's liability for fraud relates to yoc's liability for fraud for and a corporation can only act through its officers see 96_tc_858 elvin was responsible for the day-to-day operation of yoc and elvin was involved in all major business decisions that were made on behalf of yoc and elvin instructed yoc's employees to pay his personal expenses every adjustment that we have sustained in this case relates to transactions that occurred between elvin and yoc elvin also signed yoc's corporate federal_income_tax return although elvin did not sign yoc's and corporate federal_income_tax returns elvin was advised by yoc's employees to stop paying personal expenses with yoc's funds in light of the evidence in this case it is evident and we so hold that elvin's conduct led to the filing of fraudulent corporate federal_income_tax returns of yoc and that elvin had knowledge of the erroneous items that were reported thereon for and we conclude that elvin was fully aware of the falsity of and of the underreporting of income that were reflected on yoc's income_tax returns respondent has established by clear_and_convincing evidence that some portion of elvin's income_tax deficiencies for and and of yoc's income_tax deficiencies for and is due to fraud for and respondent under sec_6653 need only prove that some portion of the underpayment is due to fraud therefore for and elvin and yoc are liable for the sec_6653 additions to tax for fraud on the entire underpayments that we have determined herein we must now determine what portion of the underpayments is attributable to fraud for and we must make this determination because as explained for and the sec_6653 increased interest for fraud applies only to the portion of the underpayment that is attributable to fraud moreover for the entire fraud addition_to_tax applies only to the portion of the underpayment that is attributable to fraud sec_6653 and b for and for purposes of the sec_6653 increased interest for fraud respondent has the burden of proving by clear_and_convincing evidence the portion of the underpayment attributable to fraud sec_7454 rule b for after respondent proves that some portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except as to any portion which the taxpayer proves is not attributable to fraud sec_6653 houser v commissioner tcmemo_1995_ we now address that question with regard to each of the various adjustments that we have sustained herein fraud- and non-fraud-related adjustments relating to elvin with regard to elvin we conclude that for and the adjustments relating to the yoc-elvin account are not attributable to fraud during the years in issue and prior to respondent's audit elvin made some significant repayments on the balance in the account disclosed the account on yoc's books_and_records and after the criminal tax investigation was initiated began to pay interest on the account with regard to the capriole and the sea ray boat we conclude that adjustments relating thereto are attributable to fraud the capriole and the sea ray boat effectively constituted elvin's personal assets and yoc held mere nominal legal_title thereto elvin used the capriole and the sea ray boat exclusively for personal_use all of the expenses_incurred by yoc for the capriole and the sea ray boat related to elvin's personal_use elvin created false documentation to make it appear as if yoc received the capriole in trade for a new automobile the adjustments relating to the motor home are not attributable to fraud the motor home was received by yoc in trade on a new automobile in a valid business transaction yoc owned the motor home there is evidence in the record that the motor home was used some of the time for business purposes the adjustments relating to the sylva residence are not attributable to fraud petitioners presented some evidence to the effect that the dollar_figure transferred by yoc to purchase the sylva residence represented a loan to nrdc instead of a constructive_dividend to elvin essentially simultaneously with the transfer of the dollar_figure a dollar_figure repayment was made by elvin or by yarbrough leasing to yoc relating to the sylva residence the adjustments relating to the travel and entertainment_expenses are not attributable to fraud there is some evidence that indicates that general motors encouraged elvin to entertain customers and that elvin in fact entertained prospective customers and repeat customers we sustained respondent's adjustments relating to travel and entertainment_expenses because petitioners did not offer adequate substantiation respondent has not met her burden of proving that the adjustments relating to the travel awards are attributable to fraud petitioners argue that the trips to europe represented business travel and that elvin attended meetings relating to the automobile business although it may have been negligent for elvin to exclude these travel awards from his income we do not in this case believe it was fraudulent the remaining adjustments for and relate to yoc's payment of elvin's personal expenses and to other_benefits that yoc provided to elvin the schedules supra pp reflect the inherently_personal nature of many of these expenses we conclude that respondent has met her burden of these adjustments include employee_benefits expense utilities expense company vehicle expense miscellaneous expense repair expense outside services expense depreciation salary expense interest_expense demonstrator vehicles and improvements to elvin's personal_residence proving for and that these remaining adjustments are attributable to fraud fraud- and non-fraud-related adjustments relating to yoc with regard to yoc with the exception of the travel and entertainment_expenses we believe and we so hold that for and all of the adjustments relating to yoc that we have sustained relating to the claimed business_expenses of yoc are attributable to fraud respondent however has not met her burden of proving that the erroneously claimed travel and entertainment_expenses are attributable to fraud the schedule set forth as an appendix to this opinion provides separately for elvin and for yoc a summary of the adjustments we have sustained the year and amount of the adjustments and a summary of which adjustments we conclude are and are not attributable to fraud substantial_understatement addition_to_tax respondent also determined that elvin for and and yoc for and are liable under sec_6661 for an addition_to_tax equal to percent of the respective underpayments of tax for a taxpayer to be liable for the substantial_understatement addition_to_tax under sec_6661 the amount of the understatement must exceed the greater of percent of the tax required to be shown on the federal_income_tax return or dollar_figure sec_6661 for purposes of sec_6661 the amount of the understatement is reduced to the extent that the understatement is attributable to items with respect to which the taxpayer's tax treatment of the items is or was supported by substantial_authority sec_6661 we have concluded that petitioners fraudulently failed to report substantial amounts of income on their respective federal_income_tax returns petitioners did not have substantial_authority for their failure to report as income those adjustments made by respondent which we have sustained we sustain the adjustments made by respondent and petitioners are liable for the sec_6661 additions to tax as determined by respondent decisions will be entered under rule adjustments to elvin's returns adjustment we have sustained attrib to fraud the yoc elvin account capriole sea ray boat motor home sylva residence travel entertainment employee_benefits expense utilities expense company vehicle expense miscellaneous expense repair expense outside services expense depreciation expense salary expense interest_expense demonstrator vehicles benefiting elvin waterproofing elvin's personal_residence prizes_and_awards dollar_figure - big_number big_number - big_number big_number big_number big_number big_number big_number - big_number - big_number - big_number no - yes no - no yes yes yes yes yes yes - yes - no - no dollar_figure big_number - big_number big_number big_number big_number big_number big_number big_number - big_number big_number big_number - - attrib to fraud no yes - no no no yes yes yes yes yes yes - yes yes no - - dollar_figure big_number - - - big_number - - big_number big_number big_number big_number big_number big_number big_number big_number - big_number to fraud attrib dollar_figure no - yes - - - - - - - no - - - - yes - yes - - yes yes - - yes - yes yes - attrib to fraud no - - - - - - - - - - - - - - - - no - no big_number - yes - adjustments to yoc's returns adjustment we have sustained employee_benefits utilities expense travel entertainment company vehicle expense miscellaneous expense repair expense insurance expense outside services expense depreciation expense salary expense interest_expense dollar_figure big_number big_number big_number big_number big_number - big_number big_number - attrib to fraud yes yes no yes yes yes - yes yes yes - dollar_figure big_number big_number big_number big_number big_number big_number attrib to fraud yes yes no yes yes yes yes yes yes yes yes dollar_figure - - big_number big_number big_number big_number big_number big_number big_number big_number big_number attrib to fraud - - no yes yes yes yes yes yes yes yes
